Name: Commission Regulation (EC) No 864/2001 of 2 May 2001 opening an invitation to tender for the resale on the internal market of approximately 1022 tonnes of rice held by the Italian intervention agency
 Type: Regulation
 Subject Matter: marketing;  Europe;  trade policy;  plant product;  European construction
 Date Published: nan

 Avis juridique important|32001R0864Commission Regulation (EC) No 864/2001 of 2 May 2001 opening an invitation to tender for the resale on the internal market of approximately 1022 tonnes of rice held by the Italian intervention agency Official Journal L 122 , 03/05/2001 P. 0012 - 0013Commission Regulation (EC) No 864/2001of 2 May 2001opening an invitation to tender for the resale on the internal market of approximately 1022 tonnes of rice held by the Italian intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1667/2000(2), and in particular the final indent of Article 8(b) thereof,Whereas:(1) Approximately 1022 tonnes of paddy rice held by the Italian intervention agency should be placed on sale on the Community market. The sale should be carried out in accordance with Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies(3).(2) As a result of the product's deterioration due to natural disasters, a minimum selling price should be determined for each lot put up for sale, taking account of its specific characteristics, in accordance with Article 2(3)(b) of Commission Regulation (EEC) No 3597/90 of 12 December 1990 on the accounting rules for intervention measures involving the buying in, storage and sale of agricultural products by intervention agencies(4), as last amended by Regulation (EC) No 1392/97(5). However, in view of the deterioration in Lot No 4, no minimum price should be fixed for that lot and it should be awarded to the highest bidder.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Italian intervention agency shall open, on the conditions laid down in Regulation (EEC) No 75/91, an invitation to tender for the resale on the internal market of approximately 1022 tonnes of rice held by that agency.Article 2Notwithstanding Article 3(2) of Regulation (EEC) No 75/91, tenders must relate to an entire lot.Article 31. The closing date for the initial submission of tenders shall be 16 May 2001; for the final submission of tenders it shall be 13 June 2001.2. Tenders must be submitted to the Italian intervention agency: Ente nazional risi Piazza Pio XI 1 I - 20123 Milano Tel. (02) 885 51 11 Fax (02) 86 13 72.3. The products are stored in the following warehouses:Corso Dante, 24 - Balzola (AL)Via Roma, 128 - Casalvolone (NO).Article 4The following minimum selling prices shall be respected:>TABLE>Article 5By Tuesday of the week following the closing date for the submission of tenders, the Italian intervention agency shall notify the Commission of the quantities and prices of the lots sold.Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 193, 29.7.2000, p. 3.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 350, 14.12.1990, p. 43.(5) OJ L 190, 19.7.1997, p. 22.